Case 1:19-cr-00027-IMK-MJA Document 14 Filed 05/22/19 Page 1 of 10 PageID #: 25




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                 CLARKSBURG

 UNITED STATES OF AMERICA,

                        Plaintiff,

 v.                                                  Criminal Action No.: 1:19-CR-27
                                                     (JUDGE KEELEY)

 SCOTT D. TINGLER,

                        Defendant.


                     REPORT AND RECOMMENDATION
      CONCERNING PLEA OF GUILTY TO AN INFORMATION IN A FELONY CASE

         This matter has been referred to the undersigned Magistrate Judge by the District Court

  for purposes of conducting proceedings pursuant to Federal Rule of Criminal Procedure 11 (Dkt.

  No. 4). Defendant, Scott Tingler, in person and by counsel, Jason E. Wingfield, appeared before

  me on May 21, 2019 for an Initial Appearance, Arraignment, and P l e a H e a r i n g t o a n

  I n f o r m a t i o n . Assistant United States Attorney, Sarah Wagner, also appeared for the

  Government. The Court determined that Defendant was prepared to enter a plea of "Guilty" to

  Counts One and Two of the Information.

         The Court proceeded with the Rule 11 proceeding by first placing Defendant under

  oath and inquiring into Defendant’s competency. The Court determined Defendant was

  competent to proceed with the Rule 11 plea hearing and cautioned and examined Defendant

  under oath concerning all matters mentioned in Rule 11.

        The Court inquired of Defendant and Defendant’s Counsel as to Defendant’s knowledge

 and understanding of Defendant’s constitutional right to proceed by indictment, the voluntariness

 of Defendant’s consent to proceed by information and of Defendant’s waiver of the right to
Case 1:19-cr-00027-IMK-MJA Document 14 Filed 05/22/19 Page 2 of 10 PageID #: 26




 proceed by indictment. Defendant and Defense Counsel verbally acknowledged their

 understanding and Defendant, under oath, acknowledged Defendant’s voluntary waiver of this

 right to proceed by indictment and Defendant’s agreement to voluntarily proceed by information.

 Defendant also executed a written waiver of the same.

         The Court ORDERED the written Waiver of Right to an Indictment filed herein.

         The Court next inquired of Defendant concerning his understanding of his right to

  have an Article III Judge hear the entry of his guilty plea and his understanding of the difference

  between an Article III Judge and a Magistrate Judge. Defendant thereafter stated in open

  court that he voluntarily waived his right to have an Article III Judge hear his plea and

  voluntarily consented to the undersigned Magistrate Judge hearing his plea. Defendant

  tendered to the Court a written Waiver of Article III Judge and Consent to Enter Guilty

  Plea before Magistrate Judge.         The waiver and consent was signed by Defendant,

  countersigned by Defendant's counsel, and concurred by the signature of the Assistant United

  States Attorney.

         Upon consideration of the sworn testimony of Defendant, as well as the representations

  of his counsel and the representations of the Government, the Court finds that the oral and

  written waiver of an Article III Judge and consent to enter a guilty plea before a Magistrate

  Judge was freely and voluntarily given. Additionally, the Court finds that the written waiver

  and consent was freely and voluntarily executed by Defendant Mr. Tingler only after having

  had his rights fully explained to him and having a full understanding of those rights through

  consultation with his counsel, as well as through questioning by the Court.

         The Court ORDERED the written Waiver and Consent to Enter Guilty Plea before a



                                                  2
Case 1:19-cr-00027-IMK-MJA Document 14 Filed 05/22/19 Page 3 of 10 PageID #: 27




  Magistrate Judge filed and made part of the record.

         Thereafter, the Court determined that Defendant's plea was pursuant to a written plea

  agreement and asked the Government to tender the original to the Court. The Court asked

  counsel for the Government if the agreement was the sole agreement offered to Defendant. The

  Government responded that it was, and counsel for Defendant confirmed the same. The Court

  asked counsel for the Government to summarize the written plea agreement. Counsel for

  Defendant and Defendant stated that the agreement as summarized by counsel for the

  Government was correct and complied with their understanding of the agreement. The

  undersigned further inquired of Defendant regarding his understanding of the written plea

  agreement. Defendant stated he understood the terms of the written plea agreement and

  also stated that it contained the whole of his agreement with the Government and no promises

  or representations were made to him by the Government other than those terms contained in

  the written plea agreement.

         The Court ORDERED the written plea agreement filed.

         The undersigned then reviewed with Defendant Counts One and Two of the

  Information and the elements the Government would have to prove, charging him with

  Conspiracy to Distribute Controlled Substances Outside the Bounds of Professional Medical

  Practices in Count One and False Tax Return in Count Two in violation of 21 U.S.C. §§

  841(a)(1) and 846 in Count One and 26 U.S.C. § 7206(1) in Count Two. Subsequently,

  Defendant Mr. Tingler pled GUILTY to the charge contained in Counts One and Two of the

  Information. However, before accepting Defendant’s plea, the undersigned inquired of

  Defendant’s understanding of the charges against him, inquired of Defendant’s understanding


                                               3
Case 1:19-cr-00027-IMK-MJA Document 14 Filed 05/22/19 Page 4 of 10 PageID #: 28




  of the consequences of him pleading guilty to the charges, and obtained the factual basis for

  Defendant’s plea.

         The Government proffered a factual basis for the plea explaining that beginning in

  approximately 2014, Mr. Scott Tingler, the Defendant, obtained Oxycodone pills, 30 mg, from

  various drug distributors through his two pharmacies, American Rx and Bruceton Pharmacy.

  The Defendant then regularly provided the pills, which came in five hundred count bottles, to

  an individual who would distribute the pills in the Northern District of West Virginia and in the

  Western District of Pennsylvania.

         The Government further proffered that the evidence would show that for some part of

  the conspiracy the individual previously referred to would provide the Defendant with blank

  prescription pads which the Defendant would then fill out and report to the West Virginia

  Controlled Substances Monitoring Program to ensure that the Defendant’s orders from various

  distributors matched up with his dispensing records. The Defendant used the DEA registration

  number of ten or more physicians to create these fraudulent prescriptions and to fraudulently

  report these prescriptions to the West Virginia Controlled Substances Monitoring Program.

         During the execution of search warrants at the Defendant’s pharmacies and his

  residence, investigators seized forged prescriptions and conducted dozens of interviews with

  the Defendant’s employees as well as the physicians whose DEA numbers were fraudulently

  used by the Defendant. Witnesses would testify that there were large orders of Oxycodone

  coming into the pharmacies and those orders would disappear from the pharmacies after

  business hours when only the Defendant had access to them. The Defendant largely admitted to

  his criminal conduct as charged in an interview with investigators.


                                                 4
Case 1:19-cr-00027-IMK-MJA Document 14 Filed 05/22/19 Page 5 of 10 PageID #: 29




         Regarding Count Two, the Government proffered that the evidence would show through

  financial records obtained from the bank and the IRS, that the Defendant did not report all of

  the cash proceeds coming into his pharmacies as part of the conspiracy as well as other income.

  The Defendant knowingly failed to report the cash proceeds to the IRS.

         Neither counsel for Defendant nor Defendant disputed the proffer when given the

  opportunity to do so. Defendant stated he heard, understood, and did not disagree with the

  Government's proffer. Additionally, Defendant provided a factual basis for the commission of

  the offense. The undersigned Magistrate Judge concludes the offense charged in Counts One

  and Two of the Information is supported by an independent basis in fact concerning each

  of the essential elements of such offense, and that independent basis is provided by the

  Government proffer.

         The undersigned then reviewed with Defendant the statutory penalties applicable to

  an individual adjudicated guilty of the felony charge contained in Counts One and Two of the

  Information and the impact of the sentencing guidelines on sentencing in general. From said

  review, the undersigned Magistrate Judge determined Defendant understood the nature of the

  charges pending against him and that the possible statutory maximum sentence which could

  be imposed upon his conviction or adjudication of guilty on Counts One and Two was

  imprisonment of not more than twenty (20) years in Count One and imprisonment of not more

  than three (3) years in Count Two. The undersigned further determined Defendant understood

  a fine of not more than $1,000,000 in Count One and $250,000 in Count Two could be imposed,

  both fine and imprisonment could be imposed, he would be subject to a period of at least not

  more than three (3) years supervised release in Count One and not more than one (1) year


                                                5
Case 1:19-cr-00027-IMK-MJA Document 14 Filed 05/22/19 Page 6 of 10 PageID #: 30




  supervised release in Count Two, and the Court would impose a special mandatory assessment

  of $100.00 for the felony conviction payable on or before the date of sentencing. Defendant

  also understood that his sentence could be increased if he had a prior firearm offense,

  violent felony conviction, or prior drug conviction. He also understood he might be required by

  the Court to pay the costs of his incarceration, supervision, and probation.

        The undersigned also informed Defendant whether he understood that by pleading guilty

  he was forfeiting other rights such as right to vote, right to serve on a jury, and the right to legally

  possess a firearm.

        Additionally, the undersigned asked Defendant whether he understood that if he were not

  a citizen of the United States, by pleading guilty to a felony charge he would be subject to

  deportation at the conclusion of any sentence; that he would be denied future entry into the United

  States; and that he would be denied citizenship if he ever applied for it. Defendant stated that he

  understood.

          The undersigned also reviewed with Defendant his waiver of appellate and collateral

  attack rights. Defendant understood that he was waiving his right to appeal his conviction and

  sentence to the Fourth Circuit Court of Appeals on any ground whatsoever, including those

  grounds set forth in 18 U.S.C. § 3742. Defendant further understood that under his plea

  agreement, he was waiving his right to challenge his conviction and sentence in any post-

  conviction proceeding, including any proceeding under 28 U.S.C. § 2255. Defendant

  understood, however, that he was reserving the right to raise claims of ineffective assistance

  of counsel or prosecutorial misconduct that he learned about after the plea hearing and

  agreed that he was unaware of any ineffective assistance of counsel or prosecutorial

  misconduct in his case at this time. From the foregoing, the undersigned determined that

                                                    6
Case 1:19-cr-00027-IMK-MJA Document 14 Filed 05/22/19 Page 7 of 10 PageID #: 31




  Defendant understood his appellate rights and knowingly gave up those rights pursuant to the

  conditions contained in the written plea agreement.

         The undersigned Magistrate Judge further examined Defendant relative to his

  knowledgeable and voluntary execution of the written plea bargain agreement and determined

  the entry into said written plea bargain agreement was both knowledgeable and voluntary on the

  part of Defendant.

         The undersigned Magistrate Judge further inquired of Defendant, his counsel, and the

  Government as to the non-binding recommendations and stipulations contained in the written

  plea bargain agreement and determined that Defendant understood, with respect to the plea

  bargain agreement and to Defendant's entry of a plea of guilty to the felony charge contained

  in Counts One and Two of the Information. The undersigned Magistrate Judge informed

  Defendant that he would write the subject Report and Recommendation and a pre-sentence

  investigation report w o u l d be prepared by the probation officer attending the District Court.

  The undersigned advised the Defendant that the District Judge would adjudicate the Defendant

  guilty of the felony charged under Counts One and Two of the Information. Only after the

  District Court had an opportunity to review the pre-sentence investigation report, would the

  District Court make a determination as to whether to accept or reject any recommendation or

  stipulation contained within the plea agreement or pre-sentence report. The undersigned

  reiterated to Defendant that the District Judge may not agree with the recommendations or

  stipulations contained in the written agreement. The undersigned Magistrate Judge further

  advised Defendant, in accord with Federal Rule of Criminal Procedure 11, that in the event the

  District Court Judge refused to follow the non-binding recommendations or stipulations


                                                 7
Case 1:19-cr-00027-IMK-MJA Document 14 Filed 05/22/19 Page 8 of 10 PageID #: 32




  contained in the written plea agreement and/or sentenced him to a sentence which was different

  from that which he expected, he would not be permitted to withdraw his guilty plea. Defendant

  and his counsel each acknowledged their understanding and Defendant maintained his desire

  to have his guilty plea accepted.

         Defendant also understood that his actual sentence could not be calculated until after a

  pre­sentence report was prepared and a sentencing hearing conducted. The undersigned also

  advised, and Defendant stated that he understood, that the Sentencing Guidelines are no longer

  mandatory, and that, even if the District Judge did not follow the Sentencing Guidelines or

  sentenced him to a higher sentence than he expected, he would not have a right to withdraw

  his guilty plea. Defendant further stated that his attorney showed him how the advisory

  guideline chart worked but did not promise him any specific sentence at the time of sentencing.

  Defendant stated that he understood his attorney could not predict or promise him what actual

  sentence he would receive from the sentencing judge at the sentencing hearing. Defendant

  further understood there was no parole in the federal system, but that he may be able to earn

  institutional good time, and that good time was not controlled by the Court, but by the Federal

  Bureau of Prisons.

         Defendant, Mr. Tingler, with the consent of his counsel, Jason E. Wingfield proceeded

 to enter a verbal plea of GUILTY to the felony charges in Counts One and Two of the

 Information.

         Upon consideration of all of the above, the undersigned Magistrate Judge finds that

  Defendant is fully competent and capable of entering an informed plea; Defendant is aware of

  and understood his right to have an Article Ill Judge hear and accept his plea and elected to


                                                8
Case 1:19-cr-00027-IMK-MJA Document 14 Filed 05/22/19 Page 9 of 10 PageID #: 33




  voluntarily consent to the undersigned United States Magistrate Judge hearing his plea;

  Defendant understood the charges against him, not only as to the Information as a whole, but in

  particular as to Counts One and Two of the Information; Defendant understood the

  consequences of his plea of guilty, in particular the maximum statutory penalty to which he

  would be exposed for Counts One and Two; Defendant made a knowing and voluntary plea of

  guilty to Counts One and Two of the Information; and Defendant's plea is independently

  supported by the Government's proffer which provides, beyond a reasonable doubt, proof of

  each of the essential elements of the charges to which Defendant has pled guilty.

         The undersigned Magistrate Judge therefore RECOMMENDS Defendant's plea of

  guilty to Counts One and Two of the Information herein be ACCEPTED conditioned upon the

  Court's receipt and review of this Report and Recommendation.

         The undersigned magistrate judge released Defendant on the terms of the Order Setting

  Conditions of Release filed herein on May 21, 2019.

        Any party shall have fourteen days from the date of filing this Report and Recommendation

 within which to file with the Clerk of this Court, specific written objections, identifying the

 portions of the Report and Recommendation to which objection is made, and the basis of

 such objection. A copy of such objections should also be submitted to the United States District

 Judge. Objections shall not exceed ten (10) typewritten pages or twenty (20) handwritten pages,

 including exhibits, unless accompanied by a motion for leave to exceed the page limitations,

 consistent with LR PL P 12.

        Failure to file written objections as set forth above shall constitute a waiver of de novo

 review by the District Court and a waiver of appellate review by the Circuit Court of

 Appeals. Snyder v. Ridenour, 889 F.2d 1363 (4th Cir. 1989); Thomas v. Arn, 474 U.S. 140 (1985);

                                                9
Case 1:19-cr-00027-IMK-MJA Document 14 Filed 05/22/19 Page 10 of 10 PageID #: 34




 Wright v. Collins, 766 F.2d 841 (4th Cir. 1985); United States v. Schronce, 727 F.2d 91 (4th Cir.

 1984).

          The Clerk of the Court is directed to send a copy of this Report and Recommendation

  to counsel of record.

 Respectfully submitted on May 22, 2019




                                                10
